Opinión disidente del
Juez Asociado Señor Negrón García.
Hace más de tres y media (3 1/2) décadas, al debatirse en la Cámara de Representantes el trámite especial y su-mario de la Ley Núm. 2 de 17 de octubre de 1961 (32 L.P.R.A. see. 3118 et seq.), el Ledo. Benjamín Ortiz Ortiz —experimentado jurista, ex Juez Asociado de este Tribunal Supremo, a la sazón Presidente de la Comisión de lo Jurí-dico de dicho Cuerpo— advirtió así el peligro potencial de percibir e interpretar inflexiblemente esa legislación'. ■
O sea, que queremos eliminar aquella situación del patrono Go-liat y el obrero David, pero lo que no queremos es que por ley el obrero se convierta en Goliat y el patrono en un David indefenso, sin derechos, sin oportunidades de clase alguna. La acti-tud nuestra social no quiere decir que los patronos estén total-mente indefensos, digo, los patronos pueden tener razón y puede haber casos de justicia para los patronos, de modo que no vamos a llevar a otro extremo, que por defender a los obreros, destruyamos totalmente y reduzcamos a la insignificancia a los intereses^ patronales, o sea, que el obrero no se convierta en el Goliat. (Enfasis suplido.) 14 Diario de Sesiones de la Asamblea Legislativa (Extraordinaria), pág. 182 (1961).
*284i — !
Los fundamentos jurídicos de la sentencia del reputado Tribunal de Circuito de Apelaciones (Hons. Arbona Lago, Jiménez Muñoz y Salas Soler, Js.) reflejan un legítimo pero fallido intento de remediar, vía interpretación,(1) el carác-ter injusto y opresivo de la sentencia del ilustrado Tribunal *285de Primera Instancia, Sala Superior de Arecibo (Hon. Marcos T. Calderón Vázquez, J.).
Este último, en su afán de hacer justicia, originalmente dejó sin efecto la anotación de rebeldía y procedió a señalar una vista. Después, ante el vehemente reclamo del obrero querellante Manuel Hernández Hernández de que carecía de jurisdicción —en posible acatamiento de algunas deci-siones que dan esa impresión— reinstaló la rebeldía y dictó la sentencia.
Ciertamente existen precedentes susceptibles de inter-pretarse como que sostienen la postura de que los tribuna-les no poseen discreción y siempre tienen que seguir ese curso de acción adjudicativo. Rivera v. Insular Wire Products Corp., 140 D.P.R. 912 (1996); Mercado Cintrón v. Zeta Com., Inc., 135 D.P.R. 737 (1994); Resto Maldonado v. Galarza Rosario, 117 D.P.R. 458, 460 (1986). Ahora bien, nuestra jurisprudencia también informa casos bajo la Ley Núm. 2, supra, en que hemos relevado de los efectos de una sentencia en rebeldía, con miras a que la querella se ven-tile en sus méritos. Román Cruz v. Díaz Rifas, 113 D.P.R. 500, 505 (1982); Díaz v. Hotel Miramar Corp., 103 D.P.R. 314 (1975); Srio. del Trabajo v. Tribunal Superior, 91 D.P.R. 864, 866-867 (1965); Murphy Lugo v. Atl. So. Insurance Co., 91 D.P.R. 335 (1964). Durante nuestra incum-bencia en este Tribunal, con vista a las circunstancias par-ticulares de cada caso, hemos refrendado una u otra decisión. No obstante, en las circunstancias de autos, pre-ferimos ser criticados por inconsistentes a ser injustos.(2)
La susodicha sentencia, dictada en rebeldía y sumaria-mente bajo el trámite especial de la aludida Ley Núm. 2, supra, condenó a los esposos Espinosa-Ávila a satisfacer al querellante Hernández Hernández la suma de doscientos mil cien dólares ($200,100), su reinstalación al empleo, *286más cuarenta dólares ($40) por cada día transcurrido desde el 4 de octubre de 1995, y una suma igual en con-cepto de penalidad, que ya sobrepasa treinta y cuatro mil dólares ($34,000). Este cuantioso dictamen (más de dos-cientos treinta y cuatro mil dólares $234,000), se produce a pesar de que en la querella Hernández Hernández se li-mitó a solicitar la cantidad de setenta y siete mil quinien-tos sesenta dólares ($77,560).
El dictamen es resultado exclusivo de una tardanza de cuatro (4) días al presentarse en el tribunal la contestación a la querella el viernes 17 de noviembre de 1995, cuando vencía el lunes 13.(3) Si dividiéramos el monto total de la sentencia entre estos cuatro (4) días, veremos que cada día de tardanza representa aproximadamente cincuenta y ocho mil quinientos dólares ($58,500).
Contrasta paradójicamente esta demora procesal de cuatro (4) días —que tiene visos de festinación legal— con el plazo de más de un (1) año (trescientos sesenta y cinco (365) días) que tardó Hernández Hernández en presentar y notificar su querella a los esposos Espinosa-Avila.

Se trata de una actuación que de su faz pone en entredi-cho el derecho constitucional de los esposos Espinosa-Avila a un debido proceso de ley justo, igualitario y razonable.

Aunque la opinión mayoritaria modifica, lamentable-mente convalida sustancialmente ese trámite en rebeldía y no logra superar esta grave injusticia.
En el caso de autos la aplicación mecanicista de la Ley Núm. 2, supra, produce un estado de indefensión a la in-versa: un desbalance procesal que ha convertido en GO-LIAT al obrero Hernández Hernández y a su patrono, los esposos Espinosa-Ávila, en el DAVID. Enfrentan hoy una ruinosa sentencia en rebeldía, resultado de la aplicación absoluta y rigurosa de una matemática que le atribuye a *287una demora de cuatro (4) días, características sacramen-tales.

Exploremos una alternativa jurídica más justa.

II
Sabido es que el preciado interés de la Legislatura de equiparar y proteger al obrero (históricamente parte más débil) frente al poderoso patrono dio génesis a este proce-dimiento especial y sumario, “cuya característica principal es su rápida adjudicación”. Díaz v. Hotel Miramar Corp., supra, pág. 316.
Sin embargo, la Asamblea Legislativa, al redactar esta legislación especial, conocía muy bien que su implantación podía generar sentencias en rebeldía injustas. Para supe-rarlas y atemperar el rigor mecanicista del trámite suma-rio, facultó discrecionalmente a los tribunales —en virtud de moción jurada presentada dentro del término fatal de sesenta (60) días de notificada la sentencia en rebeldía— a dejarla sin efecto al amparo del espíritu que inspira la Re-gla 49.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, “en casos de error, inadvertencia, sorpresa, excusable negligen-cia, fraude ...”. (Énfasis suplido.) Sec. 7 de la Ley Núm. 2, supra, 32 L.P.R.A. sec. 3124. Díaz v. Hotel Miramar Corp., supra; Srio. del Trabajo v. Tribunal Superior, supra, págs. 866-867; Murphy Lugo v. Atl. So. Insurance Co., supra. Salvo la voluntad judicial de hacerlo, ¿qué nos impide apli-car este justiciero mecanismo? Veamos.
Primero, según indicamos, la contestación a la querella de los esposos Espinosa-Ávila se presentó en la Secretaría del tribunal de instancia con una tardanza dé sólo cuatro (4) días. Segundo, su presentación coincidió precisamente con la misma fecha en que el tribunal de instancia anotó la rebeldía. Tercero, el abogado de los querellados Espinosa-Ávila, Ledo. Eric Ronda Del Toro, diligentemente solicitó y justificó a cabalidad su relevo en virtud de la Regla 49.2 de *288Procedimiento Civil, supra, según aplica limitadamente a la Ley Núm. 2, supra. Bajo juramento, expuso hechos sufi-cientes, configurativos de excusable negligencia, a saber: (1) recibió tardíamente la querella en sus oficinas en San Juan el jueves, 9 de noviembre; (2) ésta contenía distintas causas de acción y varias alegaciones sumamente “ambi-guas(3) antes de contestarse responsablemente, tales alegaciones requirieron realizar una investigación de los hechos y derechos aplicables, y (4) ese mismo día, su hija tuvo que ser intervenida quirúrgicamente de emergencia en la Clínica Las Américas.
Repetimos, nadie ha cuestionado la veracidad y méritos de estas razones forenses y personales. De hecho, la nece-sidad de una investigación previa para contestar la quere-lla se pone de manifiesto en las ambigüedades de algunas de sus alegaciones. Ello ha quedado demostrado por los propios y complejos pronunciamiento si(4) que en más de *289veinte (20) páginas la mayoría del Tribunal se ha visto forzada a hacer en extremos tales como la acumulación de horas extras por razón de no habérsele permitido disfrutar el tiempo libre para ingerir alimentos; complicados cálcu-los para computar la indemnización; improcedencia de la sentencia bajo la Ley Núm. 115 de 20 de diciembre de 1991 (29 L.P.R.A. sec. 194a(c)) —despido discriminatorio por brindar información — , y reclamación de horas extras por horarios fraccionados.(5) Tampoco se ha cuestionado la le-gitimidad y el peso de la razón personal aducida: ante la emergencia médica-quirúrgica de una hija, ¿a qué padre puede pedírsele que se despreocupe o la abandone para irse a investigar y contestar una demanda?
En resumen, sólo hacemos cumplida justicia dejando sin efecto la sentencia en rebeldía, admitiendo la contestación y ordenando la celebración de una vista evidenciaría.
Evitemos, vía interpretación judicial rigurosa, convertir la Ley Núm. 2, supra, en un estatuto DRACONIANO.

 Los querellados, esposos Ángel Espinosa y Nelva Ávila, en su petición de certiorari ante el Tribunal de Circuito de Apelaciones cuestionaron la anotación de rebeldía por una tardanza de cuatro (4) días y la validez de la sentencia dictada por el doble de la cuantía reclamada. Argumentaron que el tribunal de instancia había errado al no dejarla sin efecto.
La razón de decidir (ratio decidendi) del Tribunal de Circuito de Apelaciones fue otra: que los esposos Espinosa-Ávila tenían quince (15) días para contestar y, por ende, no procedía la anotación y sentencia en rebeldía. Para ello, equiparó el con-cepto distrito judicial de la Ley Núm. 2 de 17 de octubre de 1961 (32 L.P.R.A. see. 3118 et seq.) con el de demarcación municipal.
Distinto a lo concluido por dicho foro apelativo, los precedentes legislativos co-rroboran que distrito judicial se refiere a una demarcación territorial más amplia, que de ordinario cubre varios límites municipales.
Originalmente, la Ley Núm. 10 de 14 de noviembre de 1917 (32 L.P.R.A. see. 3101 (ed. 1956)), enmendada por la Ley Núm. 17 de 11 de abril de 1945, obligaba al querellado a comparecer por escrito en un término corto si residía dentro del distrito municipal donde se presentaba la querella. Posteriormente, la Ley Núm. 182 de 12 de mayo de 1948, Leyes de Puerto Rico, pág. 471, introdujo el nombre de distrito judicial con referencia a aquel donde se promovía la acción. Esta distinción y estas referencias a distrito judicial continuaron a pesar de las enmiendas de la Ley Núm. 150 de 1ro de mayo de 1950, Leyes de Puerto Rico, pág. 405, y los cambios de la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico, Ley Núm. 11 de 24 de julio de 1952 (4 L.P.R.A. sec. 1 et seq.).
Después, en el 1961, la actual Ley Núm. 2, supra, estableció que el querellado debería contestar dentro del término de diez (10) días si era notificado en el distrito judicial en que se promovía la acción, dándole quince (15) días si la notificación era en otra forma. La Ley Núm. 2, supra, se refiere a las demarcaciones judiciales clá-sicas que existían a través de la evolución de nuestro ordenamiento jurídico, el Có-digo Político (1902) y aquellas leyes, resoluciones conjuntas y órdenes administrati-vas del Tribunal Supremo subsiguientes que identificaron y agruparon los municipios que integrarían los distritos judiciales. Bajo la primera Ley Orgánica de la Judicatura de Puerto Rico de 1950, el término distrito judicial correspondió a las Salas del entonces Tribunal de Distrito (después Superior), en contraste con el tér-mino distrito judicial municipal. En virtud de la Ley Orgánica de la Judicatura de 1952, las primeras se convirtieron en las Salas del Tribunal Superior y las Cortes Municipales en Salas del Tribunal de Distrito.
Ineludible concluir que en 1961, al entrar en vigor la Ley Núm. 2, supra, los distritos judiciales eran las demarcaciones territoriales correspondientes a las Salas del Tribunal Superior.
Estrictamente hablando, erró, pues, el Tribunal de Circuito de Apelaciones. Las citaciones realizadas en Camuy y Hatillo —-municipios que forman parte del distrito judicial (hoy región judicial) de Árecibo donde se presentó la querella— conllevó que los querellados Espinosa-Ávila tuvieron diez (10) días para contestarla.


 Como dijimos en Román Cruz v. Díaz Rifas, 113 D.P.R. 500, 505 (1982), “[n]o todos los casos son iguales; un determinado caso puede requerir un tratamiento distinto al que se le haya dado a otro, por más que éstos parezcan ser iguales”.


 Recuérdese que los esposos Espinosa-Ávila fueron notificados el 2 de noviembre. Los diez (10) días vencieron el domingo 12, y el término se extendió hasta el referido lunes 13.


 La situación es tan seria, que la mayoría del Tribunal ha tenido que reiterar la normativa expuesta en Marín v. Fastening Systems, Inc., 142 D.P.R. 499 (1997). En esa decisión, suscribimos una opinión disidente; el Juez Asociado Señor Fuster Berlingeri emitió una opinión concurrente y disidente, y el Juez Asociado Señor Rebollo López no intervino. Se trata de un procedimiento mixto y bifurcado mediante el cual en una sola querella se fomenta que los tribunales otorguen algunos reme-dios, unos exclusivos o excluyentes en virtud del procedimiento sumario; y otros posibles remedios a través de la vía ordinaria.
Suponemos que la mayoría piensa que este híbrido permitirá a los tribunales del país cumplir con el espíritu del ordenamiento laboral, separando las distintas causas de acción, resolviendo algunas bajo el procedimiento sumario y las otras, aun cuando están dentro de la misma querella, por vía ordinaria. El propósito, aunque encomiable, crea múltiples complicaciones y cuestiones jurídicas no anticipables.
Así, en el caso de autos, de un lado, como los esposos Espinosa-Avila no contes-taron a tiempo, la mayoría decide que procede la indemnización otorgada en rebeldía en el procedimiento sumario por despido injustificado (Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. sec. 185a et seq.)). Sin embargo, simultáneamente resuelve que la reclamación bajo la Ley Núm. 115 de 20 de diciembre de 1991 (29 L.P.R.A. sec. 194a(c)) puede tener que probarse en un procedimiento ordinario. Preguntamos, ¿qué alcance tienen estos pronunciamientos? Específicamente, ¿a qué comparecencia tendrán derecho los esposos? Para la reclamación ordinaria, ¿se admitirá la contes-tación presentada cuatro (4) días tarde? ¿Subsistirá el pleito como un trámite en rebeldía clásico? En la vista evidenciaria, ¿se le permitirá a ellos estar presentes y, por conducto de su abogado, contrainterrogar? ¿Podrán producir prueba a su favor? ¿Será “cosa juzgada” la determinación sumaria de que el despido fue injustificado o podrán controvertirla? Luego de oír la evidencia del querellante Hernández Hernán-dez, ¿puede dicho tribunal concluir que no hubo el despido o está obligado por el *289dictamen del trámite sumario? Estas y otras preguntas —y sus contestaciones ade-cuadas— son sumamente importantes; no pueden dejarse en el aire. Dependiendo de las respuestas que se brinden, estaremos o no frente a un trámite hueco, que com-plicará el procesamiento civil de casos de esta naturaleza.


 Preocupa el dictamen mayoritario alterno, esto es, si Hernández Hernández no prueba la reclamación bajo la Ley Núm. 115, supra, o la indemnización es menor, sea sólo acreedor a los derechos bajo la Ley Núm. 80, supra. Ahora bien, si bajo la Ley Núm. 115, supra, fuese mayor, deberá rebajarse la compensación ya concedida en virtud de la Ley Núm. 80, supra.
La dificultad de este enfoque alterno es que bajo la Ley Núm. 115, supra, el obrero tiene derecho a la reposición en el empleo. Si el remedio económico bajo la Ley Núm. 80, supra, fuese mayor, ¿perdería su derecho a la reinstalación? ¿Podría el tribunal otorgarle “lo mejor de ambas leyes”? Ciertamente, no está claro si el obrero puede escoger el remedio con la indemnización menor o estamos ante una imposición judicial automática.